Title: To James Madison from Samuel Eddy, 6 January 1802 (Abstract)
From: Eddy, Samuel
To: Madison, James


6 January 1802, Secretary’s Office, State of Rhode Island and Providence Plantations. Transmits copy of the public acts passed by the Rhode Island legislature during the past year.
 

   FC (R-Ar: Letters from the Governor). 1 p. Republican Samuel Eddy was Rhode Island secretary of state from 1798 until his election to the House of Representatives in 1819 (Edward Field, ed., State of Rhode Island and Providence Plantations at the End of the Century: A History [3 vols.; Boston, 1902], 3:164).

